Citation Nr: 1737178	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  13-30 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for schizoaffective disorder prior to May 19, 2014.  (A temporary total evaluation pursuant to 38 C.F.R. § 4.29 is in effect from May 19, 2014, to October 1, 2014, and a 100 percent schedular rating is in effect thereafter.) 


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney at Law


ATTORNEY FOR THE BOARD

M. Donohue, Counsel




INTRODUCTION

The Veteran served on active duty from February 2010 to June 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 


FINDING OF FACT

In July 2016 and May 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202.  

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

In a signed statement received in July 2016, prior to the promulgation of a decision in the appeal, the Veteran stated that he wished to withdraw his appeal.  Similarly, in a May 2017 letter, the Veteran's attorney indicated that the Veteran wished to withdraw his appeal. 

As the Veteran has clearly withdrawn the issue on appeal, there remains no allegation of error of fact or law for appellate consideration with regard to these matters. 

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  Accordingly, the appeal is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


